DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103

1.    Applicants argue:
	“As indicated on Pages 5-6 of the Final Office Action, the Office asserted that You teaches the above highlighted features as recited in claim 1. Applicant respectfully disagrees with that.
Referring to paragraph [0004] of You, the running environment of various applications is stored in the dynamic link library (DLL) of the client, and the static or dynamic link information of the running environment stored in the calling DLL is set in the application configuration file. Continue to refer to paragraph [0012] of You, the loader sets the link information of the running environment and the host program information stored in the DLL of the corresponding application type. In addition, on page 6 of the Final Office Action, the Office asserts that according to the definition of a dynamic link library (DLL), a DLL is a library that can be shared by several applications running under Windows. Thereby, You only teaches one type of DLL, 
However, in claim 1, the method includes loading a relevant file in a dynamic link library of an Android virtual machine; beginning to load a relevant file in a dynamic link library of the application; and finishing loading the relevant file in the dynamic link library of the application. Thereby, in claim 1. there are two types of DLL, one of which is a DLL of an Android virtual machine, and the other one of which is a DLL of the application.
Thus, You fails to explicitly or inherently disclose the above highlighted features as recited in claim 1.” (Remarks: page 9)

2.    Examiner Response:
The examiner respectfully disagrees.  The You et al. reference teaches “loading a relevant file in a dynamic link library of an Android virtual machine by loading an executable file of a predetermined format in response to an instruction for starting an application to start the Android virtual machine”, see the Abstract, Pg. 1, Background technique, 3rd paragraph, “The running environment of various, etc.” of the You et al. reference.  The examiner notes that link information and host program information of operating (running) environments of dynamic link library (DLL) storage correspond to the application types.  The examiner considers the operating environments of DLL to include an Android virtual machine, since a DLL can be located in an Android virtual machine.
Also, the limitation of claim 1 that states “beginning to load the relevant file in the dynamic link library of the application”, the examiner notes that the You et al. reference teaches this limitation, in the Abstract and Pg. 1, Background technique, 3rd paragraph, “The running  
Further, as mentioned in the Final office action dated 2/4/21, a DLL is a library that can be shared by several applications running under Windows.  Therefore, the You et al. reference can teach this limitation of claim 1 that states “and finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource to allow the Windows system to run the application”, see Pg. 3, paragraph [011] – [015] of the You et al. reference.  Loading the relevant file in the dynamic link library (DLL), demonstrates that a Windows system can run the application since a DLL is a library that can be shared by several applications running under Windows, see attachment of definition of a dynamic link library (DLL);
Also, the Applicant’s arguments on pages 8-9 with respect to the limitation of claim 1 that states “loading a relevant file in a dynamic link library of an Android virtual machine by loading a Linux executable file of a predetermined format in response to an instruction for starting an application to start the Android virtual machine” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-12 and 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (CN 103246525) (from IDS dated 7/2/18) in view of Attfield et al. (U.S. PGPub 2014/0115659).

With respect to claim 1, You et al. discloses “A method for running an Android application on a Windows system” as [You et al. (Abstract)];
“loading a relevant file in a dynamic link library of an Android virtual machine by loading an executable file of a predetermined format in response to an instruction for starting an application to start the Android virtual machine” as [You et al. (Abstract, Pg. 1, Background technique, 3rd paragraph, “The running environment of various, etc.”)] Examiner’s interpretation: The examiner notes that link information and host program information of operating (running) environments of dynamic link library (DLL) storage correspond to the application types.  The examiner considers the operating environments of DLL to include an Android virtual machine, since a DLL can be located in an Android virtual machine;
rd paragraph, “The running environment of various, etc.”)] Examiner’s interpretation: With the link information and host program information of operating (running) environments of dynamic link library (DLL) storage corresponding to the different application types and the DLL being located in an Android virtual machine, demonstrates that the application can be an Android application;
“beginning to load a relevant file in a dynamic link library of the application” as [You et al. (Abstract, Pg. 1, Background technique, 3rd paragraph, “The running environment of various, etc.”)] Examiner’s interpretation: Various applications are stored in the dynamic link library (DLL).  The examiner considers the various applications to include a relevant file, since the applications can be run on the running environment that is stored in the DLL; 
“loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine” as [You et al. (Pg. 3, paragraph [009] – [0010], “In this step, loader information corresponding to the, etc.”)] Examiner’s interpretation: The loader information corresponding to the application type is also present in the configuration file of the application.  The examiner considers the loader information to be the predetermined engine file and a relevant executable file, since this information goes into the application being run child process;
“invoking an Activity resource corresponding to the application by invoking a predetermined starting process” as [You et al. (Pg. 3, paragraph [008], “Step 102: The central process of the client, etc.”)];
“and finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource to allow the Windows system to run the application.” as [You Examiner’s interpretation: By loading the relevant file in the dynamic link library (DLL), demonstrates that a Windows system can run the application since a DLL is a library that can be shared by several applications running under Windows, see attachment of definition of a dynamic link library (DLL);
While You et al. teaches loading a relevant file in a dynamic link library of an Android virtual machine by loading an executable file of a predetermined format in response to an instruction for starting an application to start the Android virtual machine and having a loader that is set for each application type where the DLL stores the corresponding application type, You et al. does not explicitly disclose “loading a relevant file in a dynamic link library of an Android virtual machine by loading a Linux executable file of a predetermined format”
Attfield et al. discloses “loading a relevant file in a dynamic link library of an Android virtual machine by loading a Linux executable file of a predetermined format” as [paragraph [0037] – [0038])] Examiner’s interpretation: The Linux operating system environment, for example, the collection constituting closure can consists of a dynamically linked binary and associated dynamic loadable ".so" (or "shared object") libraries.  This demonstrates that there are a plurality of libraries (DLLs), since the dynamically linked binary has a closure that consists of itself and the set of .so libraries against which it was linked;
You et al. and Attfield et al. are analogous art because they are from the same field endeavor of analyzing applications of an Android.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of You et al. of running an application on an Android by incorporating loading a relevant file in a dynamic link library of an Android virtual machine by loading a Linux executable file of a predetermined format as taught by Attfield et al. 
The motivation for doing so would have been because Attfield et al. teaches that by having applications of attestation supporting and augmenting a policy-based system for mobile handset security and management, the ability to express, rank, manage, assign, and utilize attestation in information and computing device security and management can be accomplished (Attfield et al. (paragraph [0013] – [0014]).

With respect to claim 2, the combination of You et al. and Attfield et al. discloses the method of claim 1 above, and You et al. further discloses “loading the relevant file in the dynamic link library of the Android virtual machine by the predetermined starting process” as [You et al. (Pg. 3, paragraph [008] – [012])] Examiner’s interpretation: The loader information is installed corresponding to the application type from the configuration file of the application.  The loader calls the link information and the host program information of the running environment that is stored in the DLL corresponding to the application type.  The examiner considers the various applications to include a relevant file, since the applications can be run on the running environment that is stored in the DLL;
“wherein the finishing loading the relevant file in the dynamic link library of the application in a life cycle of the Activity resource comprises: finishing loading the relevant file in the dynamic link library of the application by the predetermined starting process in the life cycle of the Activity resource.” as [You et al. (Pg. 3, paragraph [011] – [012])] Examiner’s interpretation: The loader is installed corresponding to the application type and the loader calls 

With respect to claim 4, the combination of You et al. and Attfield et al. discloses the method of claim 1 above, and You et al. further discloses “receiving a Windows operating instruction of the application, and converting the Windows operating instruction to a corresponding Android operating instruction by the Android virtual machine.” as [You et al. (Pg. 2, Summary of Invention, 5th paragraph, “After receiving the application running instruction, etc.”, Pg. 2, 11th paragraph, “A central processing unit, configured, etc.”)] Examiner’s interpretation: The examiner considers the application running instruction to be the Windows operating instruction that is converted to an Android operating instruction, since after the application running instruction is received, the installer information corresponding to the application type is called and it sends this information to the child process to run application.  The converting of the Windows operating instruction is part of the process of running the Android application;

With respect to claim 5, the combination of You et al. and Attfield et al. discloses the method of claim 4 above, and You et al. further discloses “sending the converted Android operating instruction to the relevant file in the dynamic link library of the application” as [You et al. (Pg. 2, paragraph [013], “As can be seen from the above technical solution, etc.”)] Examiner’s interpretation: The loader sets the link information and the host program information corresponding to the running environment stored by the DLL.  The examiner considers the setting of the link and host program information to correspond to the running 
“and executing, by the application, a corresponding operation in the Windows system according to the received and converted Android operating instruction.” ” as [You et al. (Pg. 2, paragraph [013], “As can be seen from the above technical solution, etc.”)];

With respect to claim 6, the combination of You et al. and Attfield et al. discloses the method of claim 5 above, and You et al. further discloses “sending the converted Android operating instruction to the relevant file in the dynamic link library of the application according to a notification message of the Android virtual machine” as [You et al. (Pg. 3, paragraph [007], “In this step, a certain application type running, etc.”)] Examiner’s interpretation: The client detects the click operation from the user and determines that the user sends a certain applicaito type running instruction.  The examiner considers the client detecting the click operation from the user as being the notification message, since the client can determine what application type running instruction is sent;
“feeding the converted Android operating instruction acquired by invoking back to the relevant file in the dynamic link library of the application according to an invoked instruction of the application.” as [You et al. (Pg. 3, paragraph [008], “Step 102: The central process of the client invokes, etc.”)] Examiner’s interpretation: The loader information is invoked and installed corresponding to the application type from the configuration file and then sent to the child process to run the application.  The examiner considers the converted Android operating instruction being feed to an invoked instruction of the application to be the loader information 

With respect to claim 7, You et al. discloses “A computing device for running an Android application on a Windows system” as [You et al. (Pg. 3, paragraph [005])];
“a memory having instructions stored thereon” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)] Examiner’s interpretation: Having a central processing unit (CPU) demonstrates that there is memory, since memory is embedded within a processor and a processor is embedded within a CPU;
“a processor configured to execute the instructions to perform operations for running an Android application on a Windows system” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 8 and 10-12, the claim recites the same substantive limitations as claim 2 and 4-6 above and are rejected using the same teachings.

With respect to claim 14, You et al. discloses “A non-transitory computer-readable medium having computer programs stored thereon that when executed by one or more processors of a computing device, cause the computing device to perform operations for running an Android application on a Windows system” as [You et al. (Pg. 2, Summary of Invention, paragraph [011], “A central processing unit, configured to use, etc.”)] Examiner’s interpretation: Having a central processing unit (CPU) demonstrates that there is a non-transitory computer-readable medium having computer programs stored thereon, since a medium is embedded within a processor and a processor is embedded within a CPU;
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 15 and 17-19, the claim recites the same substantive limitations as claim 2 and 4-6 above and are rejected using the same teachings.

4.	Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (CN 103246525) (from IDS dated 7/2/18),Attfield et al. (U.S. PGPub 2014/0115659) in view of Chen (CN 105824623).

With respect to claim 3, the combination of You et al. and Attfield et al. discloses the method of claim 1 above.
While the combination of You et al. and Attfield et al. teaches loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine, You et al. and Attfield et al. do not explicitly disclose “wherein the predetermined engine file comprises a DEX-related file of an Android system, a relevant file in a dynamic link library of the Android system, and a relevant file in a dynamic link library of the application”
Chen discloses “wherein the predetermined engine file comprises a DEX-related file of an Android system, a relevant file in a dynamic link library of the Android system, and a relevant 
You et al., Attfield et al. and Chen are analogous art because they are from the same field endeavor of analyzing applications of an Android.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of You et al. and Attfield et al. of loading a predetermined engine file and a relevant executable file in the application by starting the Android virtual machine by incorporating wherein the predetermined engine file comprises a DEX-related file of an Android system, a relevant file in a dynamic link library of the Android system, and a relevant file in a dynamic link library of the application as taught by Chen for the purpose of repairing Android applications.
The motivation for doing so would have been because Chen teaches that by performing a hot repair of an application, the ability to adapt to different CPU architectures of an unknown host application can be accomplished (Chen (Pg. 2, 1st – 2nd paragraph, “In addition, the CPU architectures they use, etc.”).

With respect to claims 9 and 16, the claim recites the same substantive limitations as claim 3 above and is rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Litichever et al. (U.S. PGPub 2018/0225230) is a device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128